
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.5


Form of Amended and Restated Employment Agreement


    THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is made
effective as of June 1, 2001 by and between Summa Industries, a Delaware
corporation (the "Company"), and [Insert A] ("Executive"), with reference to the
following facts:

    A.  Executive is currently employed by the Company subject to the terms of
that certain Employment Agreement, as amended, dated as of March 1994 between
the Company and Executive (the "Prior Agreement");

    B.  The Company and Executive desire to amend and restate the Prior
Agreement, the Company desires to continue to retain the services of Executive
and Executive desires to continue to provide such services, upon the terms and
conditions hereinafter set forth; and

    C.  Schedule A attached hereto contains definitions of certain capitalized
terms used herein.

    NOW, THEREFORE, IN CONSIDERATION OF the foregoing recitals and the mutual
promises and agreements herein contained, Executive and the Company by this
Agreement agree as follows:

    1.  Employment.  The Company hereby employs Executive, and Executive hereby
accepts employment with the Company, upon the terms and conditions hereinafter
set forth.

    2.  Term.  The term of Executive's employment under this Agreement (the
"Employment Term") commenced on the date of the Prior Agreement and shall
continue until Executive's employment is terminated. Executive's employment
hereunder may be terminated by the Company or Executive at any time, with or
without Cause, by delivering written notice of such termination to the other
party. Executive acknowledges that, except as specifically set forth herein,
Executive is an at will employee of the Company.

    3.  Title and Duties.  During the Employment Term, Executive shall hold the
titles of [Insert B] plus such other titles as the Board may designate from time
to time. Executive shall devote such of his working time and effort to the
business and affairs of the Company as may reasonably be required of him in the
discharge of the duties and responsibilities of such office, but no less than
40 hours per week on average. During the Employment Term, Executive shall report
to the Board.

    4.  Compensation.  

    4.1  Base Salary.  For services performed by Executive for the Company
pursuant to this Agreement during the Employment Term, the Company shall pay
Executive a base salary at the rate of $[Insert C] per year, payable in
substantially equal installments in accordance with the Company's regular
payroll practices as in effect from time to time.

    4.2  Salary Modifications.  During the Employment Term, the base salary of
Executive shall be reviewed no less frequently than annually by the Board to
determine whether or not such base salary should be increased or decreased in
light of the duties and responsibilities of Executive, the performance thereof,
the performance of the Company and the general employment market. If it is
determined that a modification is merited, such modification shall be promptly
put into effect and the base salary of Executive as so modified shall constitute
the base salary of Executive for purposes of Section 4.1.

    4.3  Annual Bonuses.  For each fiscal year during the Employment Term,
Executive shall be eligible to receive a cash bonus based on the Company's
achievement of certain operating and/or financial goals, with an annual bonus
amount of up to [Insert D]% of Executive's then current annual base salary, in
accordance with the terms of a bonus plan or arrangement adopted and
administered by the Board for senior executives of the Company, which plan may
be amended from time to time by the Board in its discretion.

--------------------------------------------------------------------------------

    5.  Benefits.  During the Employment Term, Executive and his dependents
shall be eligible for participation in and shall receive all benefits under all
employee benefit plans, practices, policies and programs provided by the Company
from time to time to the extent applicable generally to other senior executives
of the Company; provided, that upon a Change of Control after which the Company
is controlled by an operating entity, then (i) Executive and his dependents
shall be entitled to receive benefits under such plans, practices, policies and
programs, each of which shall be no less favorable than the more favorable of
(a) the benefits provided to Executive by the Company prior to the Change of
Control and (b) the benefits provided to the acquiring entity's executives with
comparable titles or positions, and (ii) if the receipt of any such benefits is
determined by time of service, all past services rendered by Executive shall be
considered performed for the acquiring entity.

    6.  Expense Reimbursement.  The Company shall reimburse Executive for all
actual and reasonable expenses incurred by Executive in connection with his
duties in accordance with the Company's reimbursement policy as in effect from
time to time.

    7.  Payment Upon Termination and Change of Control.  

    7.1 Compensation and benefits shall be payable by the Company upon a
termination of this Agreement or a Change of Control in accordance with the
following:

    (a)  General Termination Payments.  Subject to Sections 7.1(b) and 7.1(c)
below, if this Agreement is terminated by either party for any reason, then
Executive shall be entitled to receive (i) the amount of base salary earned
through the date of termination, (ii) the amount of any bonus, incentive
compensation, deferred compensation and other cash compensation accrued relating
to Executive as of the date of termination, (iii) any vacation pay, expense
reimbursements and other cash entitlements accrued relating to Executive as of
the date of termination, and (iv) any other amounts required by applicable law
to be paid by the Company.

    (b)  Severance Payments.  Subject to Section 7.1(e) below, at any time other
than within two years following a Change of Control, the Company terminates the
Agreement for any reason other than for Cause, Executive terminates the
Agreement for Good Reason or the Agreement terminates due to the Incapacity or
death of Executive, then, in addition to the amounts to which Executive is
entitled pursuant to Section 7.1(a), Executive shall be entitled to receive on
the termination date, as a severance payment, a lump sum payment equal to
[Insert E] times Executive's monthly salary as in effect on the date of
termination.

    (c)  Termination Following a Change of Control.  Subject to Section 7.1(e)
below, if within two years following a Change of Control, the Company terminates
the Agreement for any reason other than for Cause or if Executive terminates the
Agreement for Good Reason, then in consideration for Executive's covenants not
to compete with the Company as set forth in Section 9, in addition to the
amounts to which Executive is entitled pursuant to Section 7.1(a), (i) Executive
shall be entitled to receive on the termination date a lump sum payment equal to
[Insert F] times Executive's annual base salary as in effect of the date of
termination, (ii) Executive shall be entitled to receive on the termination date
a lump sum payment equal to [Insert F] times the highest annual bonus payment
Executive has received with respect to the last three completed fiscal years,
and (iii) for a period of one year following such termination, the Company shall
continue to provide benefits to Executive and his dependents at least equal to
those which would have been provided to them in accordance with the plans,
programs and arrangements referred to in Section 5 if Executive's employment
with the Company had continued for such year, and shall pay Executive's monthly
office rental (up to a maximum monthly rental of $1,500) for such period of
time; provided, that the benefits referred to in this part (iii) shall only be
payable until Executive obtains other full time employment.

2

--------------------------------------------------------------------------------

    (d)  Change of Control Bonus.  Subject to Section 7.1(e) below, upon a
Change of Control, regardless of whether or not Executive's employment is
terminated as a result of such event, Executive shall receive, and the Company
shall pay to Executive as a special bonus (the "Change of Control Bonus") upon
the consummation thereof, an amount equal to [Insert G].

    (e)  280G Limitation.  The Company shall not make the payments provided in
Sections 7.1(b) through (d) above to the extent that such payments, after taking
into account any other payments in the nature of compensation payable to (or for
the benefit of) the Executive contingent on a Change of Control, would result in
"parachute payments" as defined in Section 280G(b)(2) of the Code. This
determination shall be made prior to the Change of Control, and if applicable,
again on the earlier of the date on which the payment provided in Section 7.1(b)
or (c) is otherwise triggered. The accounting firm then serving as the Company's
independent auditors (the "Accounting Firm") shall provide the Company and the
Executive with detailed calculations supporting its determination. All fees and
expenses of the Accounting Firm shall be borne by the Company. If the Accounting
Firm determines that all or any portion of the payments provided in Sections
7.1(b) through (d) shall not be paid because of the foregoing limitation, then
the Accounting Firm shall provide the Executive with an opinion of its
determination within 5 days of the Executive's request. The opinion shall
provide that all or a portion the payments provided in Sections 7.1(b) through
(d) were not paid because such payments would result in "parachute payments" as
defined in Section 280G(b)(2) of the Code.

    7.2  Mitigation and Set-Off.  In no event shall Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to Executive under any of the provisions of this Agreement, and,
except as set forth in Section 7.1(c)(iii) above, such amounts shall not be
reduced whether or not Executive obtains other employment.

    7.3  Exclusivity of Remedies.  Executive agrees that the rights and
entitlements set forth in Section 7.1 are his exclusive rights and entitlements
from the Company upon the termination of Executive's employment with the Company
for any reason, and upon such termination, the Company shall be released from
all other obligations under this Agreement or otherwise.

    7.4  Return of Company Property.  Upon termination of this Agreement for any
reason, Executive shall, subject to Section 7.1(c)(iii), immediately cease use
of any and all Company property in his possession and shall immediately return
any and all Company property in his possession, custody, or control to the
Company, including without limitation any and all Confidential Information.

    8.  Nondisclosure and Nonuse of Confidential Information.  Executive shall
not disclose or use at any time, either during the Employment Term or
thereafter, any Confidential Information of which Executive is or becomes aware,
whether or not such information is developed by Executive, except to the extent
that such disclosure or use is directly related to and required by Executive's
performance of his duties under this Agreement. Executive will take all
appropriate steps to safeguard Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. As requested by the
Company from time to time and upon the conclusion of the Employment Term,
Executive shall promptly deliver to the Company all copies and embodiments, in
whatever form, of all Confidential Information in Executive's possession or
within Executive's control (including, but not limited to, written records,
notes, photographs, manuals, notebooks, documentation, program listings, flow
charts, magnetic media, disks, diskettes, tapes and all other materials
containing any Confidential Information) regardless of the location or form of
such material and, if requested by the Company, will provide the Company with
written confirmation that all such materials have been delivered to the Company.

    9.  Noncompetition and Nonsolicitation.  Prior to termination of this
Agreement, and for a period of two (2) years following termination of his
employment hereunder, Executive shall not, without the

3

--------------------------------------------------------------------------------

Company's prior written consent, (i) directly or indirectly engage in any
business activity, or have any interest in any person, firm or other entity
engaged in any business activity, in which the Company at the time is engaged or
to the knowledge of Executive, is planning to engage; (ii) directly or
indirectly: (a) divert or take away or solicit or attempt to divert or take away
any of the Company's customers, including without limitation those customers
with whom Executive became acquainted while retained by the Company; (b) employ,
or knowingly permit any business entity controlled by Executive to employ, any
person who during the period of twelve (12) months immediately preceding such
time has been employed by the Company; (c) solicit or otherwise seek to induce
any employee of the Company to leave his or her employment with the Company; or
(d) undertake planning for or organization of any business activity that will
injure the Company's business, or conspire with employees of the Company for the
purpose of organizing any such injurious business activity; provided, however,
that with respect to the two (2) year period after termination of Executive's
employment with the Company, the restrictive covenants set forth in this
Section 9 shall only apply if (y) such termination results from Executive's
resignation without Good Reason or from discharge for Cause and (z) the Company
has paid in full all amounts owed by the Company to Executive pursuant to the
terms of this Agreement.

    10.  Legal Expenses.  In the event of any dispute or litigation between
Executive and Company concerning any of the rights or obligations of either
party under this agreement, the prevailing party shall be entitled to reasonable
costs and expenses, including reasonable attorneys' fees, in connection
therewith.

    11.  Injunctive Relief; Profits.  Executive understands that monetary
damages will not be sufficient to avoid or compensate for a breach of any of the
terms of Sections 8 or 9 above and that injunctive relief would be appropriate
to prevent any such actual or threatened breach. Such right to obtain injunctive
relief may be exercised, without posting a bond, at the option of the Company,
concurrently with, prior to, after, or in lieu of, the exercise of any other
rights or remedies which the Company may have as a result of any such breach or
threatened breach. Executive shall account for and pay over to the Company all
compensation, profits and other benefits, after taxes, inuring to Executive's
benefit which are derived or received by Executive or any of his Affiliates
resulting from any action or transaction constituting a breach of any term of
Sections 8 or 9 above.

    12.  Survival.  The terms of Sections 7.1(c)(iii), 7.1(d), 7.1(e), 8, 9, 10,
11, 12, 13, and, to the extent necessary to construe or enforce such Sections,
Section 14 shall survive the termination of the Agreement indefinitely, except
as otherwise expressly provided herein.

    13.  Indemnification.  To the fullest extent permitted by law and without
limiting any other indemnification rights Executive may have, the Company shall,
during and after the Employment Term, indemnify Executive (including the
advancement of expenses) for any judgments, fines, amounts paid in settlement
and reasonable expenses, including attorneys' fees, incurred by Executive in
connection with the defense of any lawsuit or other claim for which he is made a
party by reason of having at any time (including prior to the date hereof) been
an officer, director or employee of the Company or any of its Affiliates.

    14.  Miscellaneous.  

    14.1  Notices.  All notices, requests, demands and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given (i) upon receipt, if delivered
personally, (ii) upon confirmation of receipt, if given by

4

--------------------------------------------------------------------------------

electronic facsimile or (iii) on the third business day following mailing, if
mailed first-class, postage prepaid, registered or certified mail as follows:

If to the Company to:

Summa Industries
21250 Hawthorne Boulevard, Suite 500
Torrance, California 90503
Attn: Chief Executive Officer

If to Executive to:

[Insert H]

    Either party may by notice given in accordance with this Section 14.1 to the
other party designate another address or person for receipt of notices under
this Agreement.

    14.2  Entire Agreement.  This Agreement contains the entire agreement of the
parties with respect to the employment relationship between the Company and
Executive, and supersedes all prior agreements, representation and warranties,
written or oral, with respect thereto, including, without limitation, the Prior
Agreement.

    14.3  Waivers and Amendments.  This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms of this Agreement may be waived,
only by a written instrument signed by each of the parties hereto or, in the
case of a waiver, by the party waiving compliance. The failure of a party to
insist, in any one or more instances, upon performance of the terms or
conditions of this Agreement shall not be construed as a waiver or
relinquishment of any right granted under this Agreement or of the future
performance of any such term, covenant or condition. No waiver on the part of
any party of any right, power or privilege, nor any single or partial exercise
of any such right, power or privilege, shall preclude any further exercise of
such right, power or privilege or the exercise of any other such right, power or
privilege.

    14.4  Governing Law.  Except for the provisions of Section 9, which shall be
governed by and construed in accordance with the substantive and procedural the
laws of the jurisdiction in which enforcement of such provisions are sought,
this Agreement shall be governed by and construed in accordance with the
substantive and procedural laws of the State of California applicable to
agreements made and to be performed entirely within such State. The parties
hereby agree that any action, suit, arbitration or other proceeding arising out
of or related to this Agreement or the relationship created by this Agreement
shall be conducted only in Los Angeles County, California. Each party hereby
irrevocably consents and submits to the personal jurisdiction of and venue in
United States District Court for the Central District of California and in the
Superior Court and Municipal Court for Los Angeles County in any legal action,
equitable suit or other proceeding arising out of or related to this Agreement
or the employment relationship between the Company and Executive.

    14.5  Confidentiality of Disputes.  If there shall be a dispute between the
parties arising out of or relating to (i) the negotiations of this Agreement;
(ii) this Agreement; or (iii) the employment relationship between the Company
and Executive, each party shall keep confidential the existence, the nature of
and any information concerning such dispute. In addition, if any arbitration or
other proceeding is held with respect to such dispute, the parties shall cause
such arbitration or other proceeding to be conducted in confidence and the
results thereof to be maintained in confidence. Nothing in this Section 14.5
shall prohibit a party from disclosing information concerning a dispute in an
arbitration or other proceeding relating to such dispute. Nothing in this
Section 14.5 shall prohibit a party from disclosing information concerning a
dispute to its advisors, provided that (i) such disclosure is reasonably
necessary for the advisor to assist the party in connection with the

5

--------------------------------------------------------------------------------

dispute, (ii) the party informs its advisor of the confidential nature of the
information, and (iii) the advisor delivers to the party written assurance that
it will preserve the confidential nature of the information (it being agreed
that the party will be responsible to the other party for any non-permitted
disclosure by the advisor).

    14.6  Binding Effect; Assignment.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective permitted successors
and permitted assigns. Neither this Agreement, nor any of the rights under this
Agreement, may be assigned by any party, nor may any party delegate any
obligations under this Agreement, without the written consent of the other party
hereto. Any non-permitted assignment or attempted assignment shall be void.
Notwithstanding the foregoing, the Company may assign this Agreement, and may
delegate any of its obligations under this Agreement, without the prior written
consent of Executive upon any Change of Control.

    14.7  Counterparts.  This Agreement may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

    14.8  Headings.  The headings herein are for reference only and shall not
affect the interpretation of this Agreement.

    14.9  Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

    14.10  Further Assurances.  Each party hereto shall execute such documents
and other papers and take such further actions as may be reasonably required or
desirable to carry out the provisions of this Agreement and the transactions
contemplated by this Agreement.

    14.11  Executive Representations.  Executive hereby represents and warrants
that he is free to enter into this Agreement and to render his services pursuant
to this Agreement, and that he is not subject to any obligation or restriction
that would prevent him from discharging his duties under this Agreement, and
agrees to indemnify and hold harmless the Company from and with respect to any
liability, damages or costs, including attorneys' fees, arising out of any
breach by Executive of this representation and warranty. Executive acknowledges
that he has carefully read this Agreement, knows its contents, and either has
been represented by independent counsel who has explained to him the meaning and
legal consequences of this Agreement or has determined not to obtain such
independent counsel after being advised to do so by the Company.

    14.12  Payment of Taxes.  Except as expressly provided herein, to the extent
that any taxes become payable by Executive by virtue of any payments made or
benefits conferred by the Company, the Company shall not be liable to pay or
obligated to reimburse Executive for any such taxes or to make any adjustment
under this Agreement. Any payments otherwise due under this Agreement to
Executive shall be reduced by any required withholding for Federal, State and/or
local taxes and other appropriate payroll deductions.

6

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first written above.

    "Company"
 
 
SUMMA INDUSTRIES
 
 
By:
  

--------------------------------------------------------------------------------


 
 
"Executive"
 
 
  

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------


SCHEDULE A

Definitions

    "Affiliate" means, with respect to any Person, (i) any other Person who,
either directly or through one or more intermediaries, Controls, is Controlled
by, or is under common Control with, such Person; (ii) any agent, officer,
director, employee, or partner of such Person, or any of the Persons described
in clause (i); and (iii) any family member of such Person.

    "Board" means the Board of Directors of the Company.

    "Cause" means:

    (a) Executive's commission of any act of fraud, embezzlement, dishonesty or
theft toward the Company;

    (b) Executive's continuing failure to substantially perform the duties,
functions and responsibilities of the individual's position with the Company
after written warning from the Board in which the performance deficiencies are
identified and a reasonable cure period of at least thirty (30) days is
provided;

    (c) Executive's conviction of a felony or performance of an act of illegal
discrimination, including, but not limited to, sexual harassment.

    Termination for Cause must be evidenced by a specific resolution adopted by
a unanimous vote of the Board after Executive is given an opportunity prior to
the expiration of such 30-day period, together with his legal counsel, to be
heard before the Board. At least 15 days prior to such hearing, the Board shall
provide Executive with a written notice which lists the Board's reasons for
termination of this Agreement.

    "Change of Control" means:

    (a) the acquisition by a person or a group of related persons, other than
the Company or a person controlling, controlled by or under common control with
the Company, of beneficial ownership (as determined pursuant to the provisions
of Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
"Exchange Act")) of securities possessing (whether immediately or upon
subsequent conversion or exercise) (30%) or more of the total voting power of
the Company's outstanding securities, or

    (b) the acquisition by a person or a group of related persons, other than
the Company or a person controlling, controlled by or under common control with
the Company, of beneficial ownership (as determined pursuant to the provisions
of Rule 13d-3 under the Exchange Act) of securities possessing (whether
immediately or upon subsequent conversion or exercise) the right to elect a
majority of the Company's Board of Directors, or

    (c) the sale, transfer or other disposition (other than in the ordinary
course) of substantially all of the Company's assets, or

    (d) the first date within any period of thirty-six (36) consecutive months
or less on which there is effected a change in the composition of the Company's
Board of Directors such that a majority of the Board (determined by rounding up
to the next whole number) ceases to be comprised of individuals who either
(i) have been members of the Company's Board continuously since the beginning of
such period or (ii) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (i) who were still in office at the time such election or nomination was
approved by the Board.

8

--------------------------------------------------------------------------------

Notwithstanding the foregoing, "Change of Control" shall exclude any transaction
in which "management" of the company obtains "control" of the company
immediately after such transaction (a "Management Lead Buyout"). As used in this
paragraph, a Management Lead Buyout shall mean an ownership change in which
employees, including senior level management, of the Company and its
subsidiaries own, directly or indirectly (through trusts, partnerships,
corporations, limited liability companies, Employee Stock Ownership Plan or
otherwise), securities representing in the aggregate (whether immediately or
upon subsequent conversion or exercise) thirty percent (30%) or more of the
total voting power and/or equity of the Company's outstanding securities. For
purposes of determining ownership through entities, the attribution rules under
Section 267 of the Internal Revenue Code and the regulations thereunder will be
utilized.

    "Code" means the Internal Revenue Code of 1986, as amended.

    "Company" means Summa Industries, a Delaware corporation, and, for purposes
of Section 7.1(c) above, shall also mean its successors and assigns, and, for
purposes of Sections 8 and 9 above, shall also mean each of its Affiliates.

    "Confidential Information" means information that is not generally known to
the public that the Company considers and treats as confidential and that is
used, developed or obtained by the Company or its Affiliates in connection with
the conduct of its business, including, but not limited to, (i) fee, cost and
pricing structures; (ii) analyses; (iii) reports; (iv) computer software,
including operating systems, applications and program listings; (v) flow charts,
manuals and documentation; (vi) data bases; (vii) accounting and business
methods; (viii) the identity of customers and contractual counterparties;
(ix) copyrightable or patentable works; (x) customer solicitation letters;
(xi) brochures and other marketing materials of limited distribution; (xii) any
work product generated on behalf of an existing or prospective customers;
(xiii) any information received from an existing or prospective customer;
(xiv) any information relating to an existing or prospective customer
(including, without limitation, phone numbers, addresses and personal facts);
(xv) the terms of any agreement between the Company or any Affiliate and a
customer; (xvi) proprietary information; and (xvii) trade secrets.

    Confidential Information does not include any information that has been
published in a form or is generally available to the public prior to the date
Executive proposes to disclose or use such information (unless such publication
constituted a breach by Executive of his duties under Section 8 above).
Information will not be deemed to have been published merely because individual
portions of the information have been separately published, but only if all
material features comprising such information have been published in
combination.

    "Control" (including, with correlative meaning, all conjugations of such
term) means the ability to control, direct or cause direction of the management
and policies of a Person, either directly or through one or more intermediaries,
whether by ownership of voting securities, by contract or otherwise.

    "Good Reason" shall exist if any of the following events occur without
Executive's express written consent, and the occurrence of such event is not
cured by the Company after written warning by Executive and a cure period of
fifteen (15) days:

    (e) there is an adverse change in the nature or the scope of Executive's
authority, in his overall working environment or in his title;

    (f)  Executive is assigned duties materially and adversely inconsistent with
his present duties, responsibilities and status;

    (g) there is a reduction in Executive's rate of base salary or annual bonus,
or Executive's base salary, bonus or benefits are not raised or administered on
a consistent percentage basis as compared to raises granted to comparable senior
executives of the Company; or

9

--------------------------------------------------------------------------------

    (h) the Company changes by 30 miles or more the principal location in which
Executive is required to perform services.

    For the purposes of this Agreement, any good faith determination of Good
Reason made by Executive shall be conclusive.

    "Incapacity" (including, with correlative meaning, all conjugations of such
term) means the inability of Executive to perform the normal duties of his
position under this Agreement for a continuous period of 90 calendar days (or
such longer period as is required by law) or any incapacity, however caused,
that, in the reasonable opinion of the Board, is likely to prevent Executive
from performing his normal duties under this Agreement for more than 150
calendar days (or such longer period as is required by law) in any twelve
consecutive month period. Executive acknowledges that his position is essential
to the Company and the functioning of its business and that the foregoing
periods therefore are reasonable.

    "Person" means and include an individual, a partnership, a joint venture, a
limited liability company, a corporation, a trust, an unincorporated
organization and a governmental entity or any department or agency thereof.

Inserts of Executive Specific Terms to
Form of Amended and Restated Employment Agreement

Insert A: "James R. Swartwout"; "Trygve M. Thoresen"; "Paul A. Walbrun"

Insert B: "Chairman of the Board, President, Chief Executive Officer & Chief
Financial Officer" for James R. Swartwout; "Vice President of Business
Development, General Counsel and Secretary" for Trygve M. Thoresen; and "Vice
President and Controller" for Paul A. Walbrun

Insert C: "$350,000" for James R. Swartwout; "$174,000" for Trygve M. Thoresen;
and "$108,000" for Paul A. Walbrun

Insert D: "50%" for James R. Swartwout; "40%" for Messrs. Thoresen and Walbrun

Insert E: "twelve" for James R. Swartwout; "six" for Messrs. Thoresen and
Walbrun

Insert F: "two" for James R. Swartwout; "one" for Messrs. Thoresen and Walbrun

Insert G: "two times Executive's annual base salary as in effect on the date of
consummation of the Change of Control" for James R. Swartwout; "(i) one times
Executive's annual base salary as in effect on the date of consummation of the
Change of Control, and (ii) one times the amount of the highest annual bonus
payment Executive has received with respect to the Company's last three
completed fiscal years" for Messrs. Thoresen and Walbrun

Insert H: Messrs. Swartwout; Thoresen and Walburn, each c/o Summa Industries,
21250 Hawthorne Blvd., Suite 500, Torrance, CA 95030

10

--------------------------------------------------------------------------------



QuickLinks


Form of Amended and Restated Employment Agreement
SCHEDULE A Definitions
